         Case 2:16-cv-01683-LEK Document 72 Filed 02/02/21 Page 1 of 1
                                  MINUTE ORDER



 CASE NUMBER:              CIVIL NO. 16-01683 LEK (CAED)
 CASE NAME:                Robert Weist et al., vs. City of Davis


       JUDGE:       Leslie E. Kobayashi             DATE:              2/1/2021


COURT ACTION: EO: COURT ORDER DIRECTING PLAINTIFFS’ COUNSEL TO
PREPARE PROPOSED ORDER

        On January 12, 2021, Plaintiff Robert Weist, on behalf of himself and all similarly
situated individuals (collectively “Plaintiffs”), filed his Motion to Approve FLSA Settlement
(“Motion”). [Dkt. no. 70.] During the January 29, 2021 telephonic hearing on the Motion, this
Court orally granted the Motion. Plaintiffs’ counsel is DIRECTED to prepare a proposed order
and to consult with counsel for Defendant City of Davis (“Defendant”) regarding whether
Defendant approves of the form of the proposed order. In the alternative, if Plaintiffs and
Defendant are in agreement as to the language of the proposed order, counsel may jointly submit
the proposed order.

        The proposed order shall be submitted to this Court, in a word processing format, by
email to kobayashi_orders@hid.uscourts.gov. The proposed order shall be submitted by
February 16, 2021.

       IT IS SO ORDERED.

Submitted by: Agalelei Elkington, Courtroom Manager
